OPINION
By WILLIAMS, J.
The material part of the guest statute reads as follows:
“Provided, however, that no person, transported by the owner or operator of a motor vehicle as his guest without payment for such transportation shall have a cause of action for damages against such owner or operator for injury, death or loss, in case of accident, unless such accident shall have been caused by the gross negligence or wilful and wanton misconduct of the owner or operator of such motor vehicle and unless such gross negligence or wilful and wanton misconduct contributed to the injury, death or loss for which the action is brought.”
The question presented is whether or not there was evidence tending to prove wilful and wanton misconduct on the part of (he defendant which directly contributed to the injury of the plaintiff. As no decisions of the State of Michigan were pleaded, we can only say that giving our own interpretation to that statute, there were facts stated in the opening statement tending to show actionable wilful and wanton misconduct on the part of the defendant. No such situation was before this court in the case of DeShetler v Kordt, 43 Oh Ap 236, (11 Abs 689).
For error in directing a verdict, the judgment will be reversed and the cause remanded for a new trial.
Reversed and remanded.
RICHARDS and LLOYD, JJ, concur.